Dear Ms. McKissack:
Your inquiry as stated in correspondence of recent date provides:
      Is there any law prohibiting a Board of Pardons member from being affiliated with a private non-profit organization (i.e. Lafayette Community Correctional Center) which has a contract with the Department of Public Safety and Corrections, Corrections Services to hold 71 work-release offenders in that the Board of Pardons has no part in assigning offenders to work release?
LSA-R.S. 15:572.1 governing the State Board of Pardons pertinently states:
      F. Each member of the board shall devote full time to the duties of his office, and shall be prohibited from holding any elective, appointive, or public employment; or from engaging in any private business or employment which is in conflict with his duties as a member of the board. (Emphasis added).
The scenario proposed does not appear to be violative of the law cited above. However, our conclusion does not address potential ethical problems presented under the Code of Governmental Ethics and those concerns should be submitted to the Louisiana Board of Ethics, 8401 United Plaza Blvd., Suite 200, Baton Rouge, Louisiana, 70809.
If we can be of further assistance, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: ______________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams